Appeal Dismissed and Memorandum Opinion filed January 4, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00458-CV


                           BOBBY B. DASH, Appellant

                                          V.

                  KALPESH PRAVINBHAI PATEL, Appellee

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-38955


                           MEMORANDUM OPINION

      This appeal is from an alleged order denying appellant’s request for a
temporary injunction on August 13, 2021. The clerk’s record was filed August 19,
2021, and it does not contain a copy of such a signed order. After this court ordered
the trial court clerk to file a supplemental clerk’s record containing either the signed
order contested by appellant or a certified statement disclaiming the order’s
existence, on November 29, 2021, the trial court clerk informed this court they could
not locate such an order in the trial court’s case file. Accordingly, the parties were
instructed that this court would consider dismissal of the appeal for want of
jurisdiction unless they indicated meritorious grounds for continuing the appeal by
December 22, 2021.

      Since then, the parties’ only filing has been appellant’s merits brief, filed
December 21, 2021. Although appellant represents this case presents at least one
“novel and important question” to be resolved in this appeal, he has not presented
any basis for this court to resolve this appeal despite the apparent lack of a signed
appealed-from order. Moreover, appellant’s brief describes the appealed-from order
as a “verbal ruling,” whereas this court’s jurisdiction only extends to signed orders
and judgments. See Tex. R. App. P. 26.1.

      In the absence of any appealed-from signed order that could provide a basis
for this court’s jurisdiction, we dismiss the appeal for want of jurisdiction.



                                   PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                           2